Exhibit 10.2

MEMORANDUM OF AMENDMENTS TO
THE ROCKWELL AUTOMATION, INC.
2000 LONG-TERM INCENTIVES PLAN, AS AMENDED
(April 6, 2005)


1. Amend Section 4 of the Plan to delete in its entirety paragraph (e) regarding
stock purchase awards and to redesignate paragraphs (f) and (g) as paragraphs
(e) and (f), respectively.


2. Amend Section 5(a) of the Plan to delete the provision regarding stock
purchase awards, consistent with the amendment to Section 4 above, to read in
its entirety as follows:


  5(a).     Subject to the adjustment provisions of Section 9, the number of
shares of Stock which may be delivered upon exercise of Options or upon grant or
in payment of other Awards under the Plan shall not exceed 24 million, and the
number of those shares which may be delivered upon grant or in payment of all
Awards other than Options and SARs shall not exceed 4 million. In addition, (i)
no more than 4 million shares of Stock shall be granted in the form of
Restricted Stock; and (ii) SARs shall be granted with respect to no more than
100,000 shares of Stock. For purposes of applying the limitations provided in
this Section 5(a), all shares of Stock with respect to the unexercised,
undistributed or unearned portion of any terminated or forfeited Award shall be
available for further Awards.


3. Amend Section 5(b) of the Plan to delete the provision regarding stock
purchase awards, consistent with the amendment to Section 4 above, to read in
its entirety as follows:


5(b).     Subject to the adjustment provisions of Section 9, no single
Participant shall receive, in any fiscal year of the Corporation, Awards in the
form of (i) Options with respect to more than that number of shares of Stock
determined by subtracting from 2,500,000 the number of shares of Stock with
respect to which Options or options to purchase Stock under any other plan of
the Corporation or a Subsidiary have been granted to such Participant during the
immediately preceding four fiscal years of the Corporation; and (ii) Restricted
Stock for more than that number of shares of Stock determined by subtracting
from 1,000,000 the number of shares of Stock granted as Restricted Stock or as
restricted stock under any other plan or program of the Corporation or a
Subsidiary to such Participant during the immediately preceding four fiscal
years of the Corporation.
